DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a reference signal previously injected into the line using an injection device.”  It’s unclear what the terminology “previously injected” means.  Is the reference signal previously injected into the line using an injection device something that was taken place during the manufacturing phase or is it considered a standard value?  Appropriate correction is required.

 Claims 1, 2, 4, 5-7, 9-12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1, recites the limitation "the line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites the limitation "the frequency domain" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites the limitation "the phase" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites the limitation "the distance" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, recites the limitation "the distance" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, recites the limitation "the phase" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, recites the limitation "the distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, recites the limitation "the propagation speed" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, recites the limitation "the determined speed" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, recites the limitation "the reference phase" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, recites the limitation "the cumulative phase" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, recites the limitation "the reference phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6, recites the limitation "said reference signal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, recites the limitation "the temporal measurement" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, recites the limitation "said preliminary calibration phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, recites the limitation "the temporal position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, recites the limitation "the reference signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, recites the limitation "the reference signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, recites the limitation "the frequency domain" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, recites the limitation "the frequency domain" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, recites the limitation "the phase" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, recites the limitation "the frequency domain" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, recites the limitation "the phase" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, recites the limitation "the distance" in line 13.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In Claim 16, the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations MPEP 2106.03.
If the applicant remedies the deficiency in claim 16 be adding the language non-transitory computer readable medium with a program on it, which is also being done in independent claim 17, in which case applicant would need to cancel either claim 16 or 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866